USDC IN/ND case 3:20-cv-00014-JD-MGG document 31 filed 04/12/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CORY GRAY,

               Petitioner,

                     v.                            CAUSE NO. 3:20-CV-14-JD-MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

       Cory Gray, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (WCC-19-2-25) at the Westville Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of assaulting

staff in violation of Indiana Department of Correction Offense 102. Following a

disciplinary hearing, he was sanctioned with a loss of the entire balance of his earned

credit time (2,523 days), a demotion in credit class, one year in disciplinary housing,

and the loss of commissary and telephone privileges for forty-five days.

       The Warden argues that Gray failed to exhaust administrative remedies with

respect to his claim. Generally, State prisoners must exhaust State court remedies to

obtain habeas relief in federal court. 28 U.S.C. § 2554. However, “Indiana does not

provide judicial review of decisions by prison administrative bodies, so the exhaustion

requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all administrative remedies.”

Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). The parties dispute whether Gray

pursued available administrative remedies or whether his claims are procedurally
USDC IN/ND case 3:20-cv-00014-JD-MGG document 31 filed 04/12/21 page 2 of 5


barred. Federal courts have the discretion to consider claims for habeas relief under

certain circumstances even if such claims are procedurally barred. 28 U.S.C. §

2254(b)(2). Because this issue is disputed, the court will consider the merits of Gray’s

claims.

       Gray argues that he is entitled to habeas relief because his loss of earned credit

time in its entirety was constitutionally excessive. “A federal court will not normally

review a state sentencing determination [that] falls within the statutory limit.” Koo v.

McBride, 124 F.3d 869, 875 (7th Cir. 1997). Executive Directive 17-09 amended the

disciplinary policy by increasing the range of sanctions for offenses resulting in serious

bodily harm to staff or visitors. ECF 9-9. As amended, the sanctions for such offenses

may include “a loss of up to the entire balance of the offender’s accumulated earned

credit.” Id. Because the loss of good time credit was within the range of the sanctions set

forth in the departmental policy, the claim regarding excessive sanctions is not a basis

for habeas relief.

       Gray argues that he is entitled to habeas relief because he was not allowed to

present witnesses and did not receive adequate notice of the charges. To satisfy

procedural due process, “written notice of the charges must be given to the

disciplinary-action defendant in order to inform him of the charges and to enable him to

marshal the facts and prepare a defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974).

“[T]he inmate facing disciplinary proceedings should be allowed to call witnesses and

present documentary evidence.” Id. at 566. However, “[p]rison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse to call


                                             2
USDC IN/ND case 3:20-cv-00014-JD-MGG document 31 filed 04/12/21 page 3 of 5


witnesses that may create a risk of reprisal or undermine authority, as well as to limit

access to other inmates to collect statements or to compile other documentary

evidence.” Id.

       According to the screening report, Gray did not request any witnesses or

physical evidence and waived his right to twenty-four hours of notice before the

hearing. ECF 9-4. Gray disputes the accuracy of the screening report, but, even if

correctional staff wrongly prevented him from calling witnesses or receiving adequate

notice, he offers no explanation as to how these procedural violations harmed him. The

administrative record includes a clear video surveillance recording of the offense. ECF

12. Consequently, the court concludes that these procedural violations constitute

harmless error. See Jones v. Cross, 637 F.3d 841, 846 (7th Cir. 2011) (applying harmless

error analysis to a prison disciplinary proceeding); Piggie v. Cotton, 344 F.3d 674, 677

(7th Cir. 2003) (same).

       Gray argues that he is entitled to habeas relief because he did not receive

assistance from a lay advocate for his appeal. “[D]ue process [does] not require that the

prisoner be appointed a lay advocate, unless an illiterate inmate is involved or where

the complexity of the issue makes it unlikely that the inmate will be able to collect and

present the evidence necessary for an adequate comprehension of the case.” Miller v.

Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992). Gray’s filings demonstrate his literacy,

and the charge that he assaulted a correctional officer was not particularly complex.

Therefore, the argument that he received inadequate assistance from a lay advocate is

not a basis for habeas relief.


                                             3
USDC IN/ND case 3:20-cv-00014-JD-MGG document 31 filed 04/12/21 page 4 of 5


       Gray argues that he is entitled to habeas relief because the hearing officer did not

provide him with a written explanation of the decision. Procedural due process requires

a “written statement by the factfinders as to the evidence relied on and reasons for the

disciplinary action.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974). “A prison disciplinary

committee is required to give a brief statement of the evidentiary basis for its decision to

administer discipline, so that a reviewing court, parole authorities, etc. can determine

whether the evidence before the committee was adequate to support its findings

concerning the nature and gravity of the prisoner’s misconduct.” Saenz v. Young, 811

F.2d 1172, 1174 (7th Cir. 1987). In the hearing report, the hearing officer explained that

he relied on the conduct report, the video recording, and the photographs of the injured

officer, and that he imposed sanctions based on the seriousness of the offense, the

degree to which the violation disrupted security, and Gray’s attitude and demeanor

during the hearing. ECF 9-5. Though the hearing officer’s explanation is not particularly

detailed, it identifies the evidentiary basis for the finding of guilt and the reasons for the

sanctions imposed and thus satisfies procedural due process. Therefore, the claim that

the hearing officer did not provide a written explanation is not a basis for habeas relief.

       Gray further argues that he received the sanction of loss of commissary and

telephone privileges twice for the same offender in violation of his right against double

jeopardy. “[A] habeas corpus petition must attack the fact or duration of one’s sentence;

if it does not, it does not state a proper basis for relief under § 2254.” Washington v.

Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). Because this argument does not relate to the

fact or duration of his sentence, this claim is not a basis for habeas relief.


                                               4
USDC IN/ND case 3:20-cv-00014-JD-MGG document 31 filed 04/12/21 page 5 of 5


       Because Gray has not demonstrated that he is entitled to habeas relief, the habeas

petition is denied. If Gray wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Cory Gray leave to proceed in forma pauperis on appeal.

       SO ORDERED on April 12, 2021.

                                                 s/ JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
